              Case 2:20-cr-00107-JCC Document 101 Filed 03/25/21 Page 1 of 2




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. CR20-0107-JCC
10                           Plaintiff,                     MINUTE ORDER
11           v.

12   HUMBERTO LOPEZ RODRIGUEZ and
     CARLOS CARRILLO-LOPEZ,
13
                             Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court sua sponte. In early March 2021, the Court granted
18
     Defendant Carlos Carrillo-Lopez’s unopposed motion for an extension of time (Dkt. No. 96) to
19
     file reply briefs in support of Defendant’s motions (Dkt. Nos. 88, 90). (Dkt. No. 98.) Pursuant to
20
     that order, Defendant’s reply briefs are due on March 26, 2021. (Id.) On March 22, 2021,
21
     Defendant indicated by memorandum that he was asking the Court to further extend the time to
22
     file reply briefs but did not specify a desired noting date. (Dkt. No. 99 at 1.) In light of the
23
     Court’s ruling continuing trial to August 23, 2021 and the pretrial motions deadline to July 19,
24
     2021, Defendant is directed to confer with the parties on whether to withdraw the pending
25
     motions or renote them to a particular date certain by stipulation or motion.
26


     MINUTE ORDER
     CR20-0107-JCC
     PAGE - 1
            Case 2:20-cr-00107-JCC Document 101 Filed 03/25/21 Page 2 of 2




 1         DATED this 25th day of March 2021.

 2                                              William M. McCool
                                                Clerk of Court
 3
                                                s/Paula McNabb
 4
                                                Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR20-0107-JCC
     PAGE - 2
